
	
		II
		109th CONGRESS
		2d Session
		S. 2985
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2006
			Mr. Durbin (for himself
			 and Mr. Obama) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Land Between the Rivers National
		  Heritage Area in the State of Illinois, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Land Between the Rivers Southern
			 Illinois National Heritage Area Act of 2006.
		2.FindingsCongress finds that—
			(1)southern Illinois
			 has a cohesive, distinctive, and important landscape that distinguishes the
			 area as worthy of designation as a National Heritage Area;
			(2)the historic
			 features of southern Illinois reflect a period during which the area was the
			 strategic convergence point during the westward expansion of the United
			 States;
			(3)the geographic
			 centrality of southern Illinois ensured that the area played a pivotal
			 military, social, and political role during the Civil War, which resulted in
			 the area being known as the Confluence of Freedom;
			(4)southern Illinois
			 is at the junction of the ending glaciers and 6 ecological divisions;
			(5)after the
			 expeditions of Lewis and Clark, the land between the rivers became known as
			 Egypt because of the rivers in, and the beauty and agricultural
			 abundance of, the area;
			(6)Native Americans
			 described the area in southern Illinois between the Mississippi and Ohio Rivers
			 as the Land Between the Rivers;
			(7)a feasibility
			 study led by the Office of Economic and Regional Development at Southern
			 Illinois University Carbondale that was revised in April 2006 documents a
			 sufficient assemblage of nationally distinctive historic resources to
			 demonstrate the feasibility of, and the need for, establishing the Land Between
			 the Rivers National Heritage Area; and
			(8)stakeholders
			 participating in the feasibility study process for the Heritage Area have
			 developed a proposed management entity and financial plan to preserve the
			 natural, cultural, historic, and scenic features of the area while furthering
			 recreational and educational opportunities in the area.
			3.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Land Between
			 the Rivers National Heritage Area established by section 4(a).
			(2)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by section 4(c).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Illinois.
			4.Land between the
			 Rivers National Heritage Area
			(a)EstablishmentThere
			 is established in the State the Land Between the Rivers National Heritage
			 Area.
			(b)BoundariesThe
			 Heritage Area shall include—
				(1)Kincaid Mound,
			 Fort de Chartres, Kaskaskia, Fort Massac, Wilkinsonville Contonment, the Lewis
			 and Clark Sculpture, Flat Boat, Cave-in-Rock, the Shawneetown Bank Building,
			 the Iron Furnace, the Crenshaw Slave House, Roots House, the
			 site of the Lincoln-Douglas debate, certain sites associated with John A.
			 Logan, the Fort Defiance Planning Map, Mound City National Cemetary, and
			 Riverlore Mansion; and
				(2)any other sites
			 in Randolph, Perry, Jefferson, Franklin, Hamilton, White, Jackson, Williamson,
			 Saline, Gallatin, Union, Johnson, Pope, Hardin, Alexander, Pulaski, and Massac
			 Counties in the State that the Secretary, in consultation with the management
			 entity, determine to be appropriate for inclusion in the Heritage Area.
				(c)Management
			 entityThe management entity for the Heritage Area shall be the
			 Southern Illinois University Carbondale.
			
